Name: Commission Implementing Regulation (EU) NoÃ 116/2012 of 9Ã February 2012 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 11.2.2012 EN Official Journal of the European Union L 38/29 COMMISSION IMPLEMENTING REGULATION (EU) No 116/2012 of 9 February 2012 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia, (1) and in particular Articles 11(a) and 11(b) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation; Annex II to Regulation (EC) No 872/2004 lists the competent authorities to which specific functions relating to the implementation of that Regulation are attributed. (2) On 23 December 2011, the Sanctions Committee of the United Nations Security Council with its decision No. SC/10510 decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, (3) Annex II to Regulation (EC) No 872/2004 should also be updated, on the basis of the information most recently provided by Member States regarding the identification of competent authorities. (4) Annexes I and II to Regulation (EC) No 872/2004 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in Annex I to this Regulation. Article 2 Annex II to Regulation (EC) No 872/2004 shall be replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 162, 30.4.2004, p. 32. ANNEX I Annex I to Regulation (EC) No 872/2004 is amended as follows: (1) The entry Cyril Allen. Date of birth: 26.7.1952. Other information: former Chairman, National Patriotic Party. shall be replaced with: Cyril A. Allen. Date of birth: 26.7.1952. Other information: former Chairman, National Patriotic Party. (2) The entry Myrtle Gibson. Date of birth: 3.11.1952. Other information: former Senator, advisor to former Liberian President Charles Taylor. shall be replaced with: Myrtle Francelle Gibson. Date of birth: 3.11.1952. Other information: former Senator, advisor to former Liberian President Charles Taylor. (3) The entry Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: Abengourou, CÃ ´te dIvoire. Nationality: Lebanese. Passports No: (a) 1622263 (Ordinary Lebanese passport, valid 24.4.2001-23.4.2006), (b) 004296/00409/00 (Togolese Diplomatic passport, valid 21.8.2002- 23.8.2007), (c) 000275 (Liberian Diplomatic Passport, valid 11.1.1998- 10.1.2000), (d) 002414 (Liberian Diplomatic Passport, valid 20.6.2001- 19.6.2003, name: Ameri Al Jawad, date of birth: 18.10.1963, place of birth: Ganta, Nimba County), (e) D/001217 (Liberian Diplomatic Passport), (f) Diplomatic-2781 (Liberian Diplomatic Passport). Other information: (a) Ivorian Passport; no details available, (b) Owner of Mohamed and Company Logging Company. Date of designation referred to in Article 6(b): 23.6.2004. shall be replaced with: Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: (a) Abengourou, CÃ ´te dIvoire (b) Ganta, Nimba County, Liberia. Nationality: Lebanese. Passports No: (a) 2210697 (Lebanese passport, valid 14.12.2010-14.12.2011), (b) 1622263 (Ordinary Lebanese passport, valid 24.4.2001-23.4.2006), (c) 004296/00409/00 (Togolese Diplomatic passport, valid 21.8.2002-23.8.2007), (d) 000275 (Liberian Diplomatic Passport, valid 11.1.1998- 10.1.2000), (e) 002414 (Liberian Diplomatic Passport, valid 20.6.2001- 19.6.2003), (f) D/001217 (Liberian Diplomatic Passport), (g) Diplomatic-2781 (Liberian Diplomatic Passport). Other information: (a) Ivorian Passport; no details available, (b) Owner of Mohamed and Company Logging Company. Date of designation referred to in Article 6(b): 23.6.2004. (4) The entry Edwin M., Snowe jr. Address: Elwa Road, Monrovia, Liberia. Date of birth: 11.2.1970. Place of birth: Mano River, Grand Cape Mount, Liberia. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072, (c) D005640 (diplomatic passport), (d) D-00172 (ECOWAS-DPL Passport, valid 7.8.2008-6.7.2010). Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). Date of designation referred to in Article 6(b): 10.9.2004. shall be replaced with: Edwin M., Snowe jr. Address: Elwa Road, Monrovia, Liberia. Date of birth: 11.2.1970. Place of birth: Mano River, Grand Cape Mount, Liberia. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072, (c) D005640 (diplomatic passport), (d) D-00172 (ECOWAS-DPL Passport, valid 7.8.2008-6.7.2010). Other information: Representative, Liberian House of Representatives. Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). Date of designation referred to in Article 6(b): 10.9.2004. (5) The entry Tupee Enid Taylor. Date of birth: (a) 17.12.1960, (b) 17.12.1962. Liberian diplomatic passport: D/002216. Other information: former wife of former President Charles Taylor shall be replaced with: Tupee Enid Taylor. Date of birth: (a) 17.12.1960, (b) 17.12.1962. Passports No: (a) L014670 (Liberian passport, valid 28.12.2009-28.12.2014) (b) D/002216 (Liberian diplomatic passport, valid 17.10.2007-17.10.2009). Other information: former wife of former President Charles Taylor ANNEX II Web sites for information on the competent authorities referred to in Articles 3(1), 3(2), 4(e), 5, 7, 8(1)(a), 8(1)(b), 8(2) and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www1.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kormany.hu/download/5/35/50000/ENSZBT-ET-szankcios-tajekoztato.pdf MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office: EEAS/309 B-1049 Bruxelles/Brussel Belgium E-mail: relex-sanctions@ec.europa.eu